DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.


Claim Objections
Claims 7-10, 11 are objected to because of the following informalities:  
-- a non-transitory, computer-readable storage medium -- should be -- a non-transitory[[,]] computer-readable storage medium -- in claim 6 line 1.
-- the computer-readable storage medium -- should be -- the non-transitory computer-readable storage medium -- in claims 7-10.
-- request for telemetry service -- should be -- request for the telemetry service -- in claim 11 line 4.
Appropriate correction is required.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


The abstract of the disclosure is objected to because of the following minor informalities:
The language should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.
-- An example method -- should be -- a method--
Correction is required.  See MPEP § 608.01(b).

Drawing
The drawings are objected to because of the following minor informalities:
Various activities illustrated in fig. 2 is not legible.
Fig. 3 is not legible.
Block 406 410 412 414 422 424 426 428 are not legible in fig. 4

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following terms lack proper antecedent basis:
-- the telemetry service - in claim 1 line 3, claim 6 line 4.
-- the computer-readable storage medium -- in claims 7-10

The following claim language is not clearly understood:
Claim 1 lines 3-5 recites “request for the telemetry service… queue, the request includes collected telemetry data”. It is unclear what is being requested (i.e. service or data being requested) and if the requests include the collected data or a reference for the data to be collected.
Claim 1 is being rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  collecting the telemetry data.
Claim 1 lines 7 recites “determining if the customer has agreed to share the telemetry data” without clearly reciting the agreement between what components i.e. the data has been agreed to be shared with which component. (Should be ok if applicant intend to recite sharing with any and all components).
Claim 1 lines 10-11 recites “manifest defining a telemetry level defining an amount of the telemetry data to be collected” and later in line 13 recites “telemetry level is not off”. It is unclear if the telemetry level defines an amount or whether the amount is off or on or both. It is also unclear what is being referred by level (i.e. amount of data) being on or off.
Claim 2 recites “anonymizing the telemetry data”. It is unclear what is being referred by “anonymizing”. For the purpose of examination, Examiner has interpreted the anonymizing as encrypting.
Claim 3 line 2 recites “logging a first portion of the collecting telemetry data” and later in line 5 recites “logging a second portion of the collected telemetry data”. It is unclear if the data is being logged or activity of collecting data i.e. command for collection of data is being logged or both.
Claim 4 line 5 recites “creating an instance of a telemetry drainer without clearly reciting if the drainer software/hardware and what constitutes the drainer/ instance.
Claim 11 recites “telemetry service endpoint”, “telemetry level checker”, “telemetry processor”, “analytic cloud proxy” without clearly reciting if these are software, hardware or combination of software and hardware and what constitutes these components.
Claims 6 and 11 recite elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 11 recites a “system comprising computers”, which is not defined by the specification. The broadest reasonable interpretation of a claim drawn to a “computers” covers forms of logical and/or physical computers per se in view of the ordinary and customary meaning of computer when the specification is silent. Logical computers entirely made of software doesn’t fall within one of the four statutory subject matter category. Applicant is requested to recite a hardware e.g. system comprising processor or system comprising computers, wherein computers includes processor in the claim to overcome 35 U.S.C. § 101 rejections.
Claims 12-15 are dependent claims of claim 12 and do not cure the deficiency of the independent claim. Therefore, they are rejected for the same reason.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  


Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-15 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
Claim 1 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Claim 6 recites non-transitory computer readable storage medium”, which falls within  the statutory category of 35 U.S.C. § 101. Claim 11 recites a system … comprising computers, which doesn’t fall within the four categories of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 1 recites the following steps:

A method to collect telemetry data of an object in a virtualized infrastructure at a customer's premise based on a manifest for the telemetry data, the method comprising: 
[i]	receiving a request for the telemetry service and storing the request in a first queue, the request includes collected telemetry data from the virtualized infrastructure; (i.e. pre-solution activity)
[ii]	retrieving the request from the first queue; (i.e. pre-solution activity)
[iii]	determining if the customer has agreed to share the telemetry data from the virtualized infrastructure; (abstract idea)
[iv]	retrieving a manifest for the telemetry data from a cloud analytics site remote from the customer's premise, the manifest defining a telemetry level defining an amount of the telemetry data to be collected; and 
[v] 	when the customer has agreed to share the telemetry data from the virtualized infrastructure and the telemetry level is not off, (abstract idea)
[vi] 	uploading the collected telemetry data to the cloud analytics site. (i.e. post-solution activity)
	
The overall process described by steps [iii] and [v] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [ii]-[iii] recite the abstract concept of [m]ental processes.” Id. In step [ii], determining if the customer has agreed to share the telemetry data from the virtualized infrastructure”,  which is a combination of observation, evaluation, judgement and opinion and can be performed by human mind with or without the use of pen and paper and resembles the abstract concept of Mental Process. In step [v], “when the customer has agreed to share the telemetry data from the virtualized infrastructure and the telemetry level is not off” is also a combination of observation, evaluation, judgement and opinion and can be performed by human mind with or without the use of pen and paper and resembles the abstract concept of Mental Process.
Thus, claim 1 recites a judicial exception. For these same reasons, claim 6 and claim 11 recites judicial exception.
Step 2A, Prong Two
Because claims 1, 6 and 11 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites additional claim elements of “method to collect telemetry data of an object in a virtualized infrastructure at a customer's premise based on a manifest for the telemetry data” and additional claim step of [i] receiving a request for the telemetry service and storing the request in a first queue, the request includes collected telemetry data from the virtualized infrastructure; [ii] retrieving the request from the first queue, [iv] retrieving a manifest for the telemetry data from a cloud analytics site remote from the customer's premise, the manifest defining a telemetry level defining an amount of the telemetry data to be collected; and [vi] uploading the collected telemetry data to the cloud analytics site. In addition, claim 6 recites additional claim elements of non-transitory computer-readable storage medium encoded with instructions executable by a processor. Further claim 11 recites additional claim elements of “a system, comprising: computers configured to implement telemetry service endpoint, telemetry level checker, telemetry processor, analytics cloud proxy.

The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For example, method to collect telemetry data of an object in a virtualized infrastructure at a customer's premise based on a manifest for the telemetry data is a method for collecting data for virtualized infrastructure at a high level, which is an example of limiting the abstract idea of collecting information is an attempt to limit the use of abstract idea to a particular technological environment (See 2106.05(h) vi  Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Claim elements in steps [i]-[ii] of receiving/storing/retrieving a request are extra solution activity and do not do not add any meaningful limitations to the abstract idea recited in the claim. Step [iv] “retrieving a manifest for the telemetry data from a cloud analytics site remote from the customer's premise, the manifest defining a telemetry level defining an amount of the telemetry data to be collected” further reciting technological environment and transmitting data in the technological environment and may not be considered inventive or improvement. Step [vi] “uploading the collected telemetry data to the cloud analytics site” is post solution activity and doesn’t integrate the abstract idea into practical application as discussed above. Specification further discloses various components including telemetry service endpoint, telemetry level checker, telemetry processor, analytics cloud proxy, computer readable storage medium. However, these components resembles either the conventional generic computing component and/or technological environments tied to the abstract idea and do not integrate the judicial exception into a practical application.
Thus, claims 1, 6 and 11 are directed to a judicial exception because claims 1, 6 and 11 do not recite additional elements that integrate the judicial exception into a practical application.
Step 2B
Because claims 1, 6 and 11 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the processors, non-transitory storage media, computer, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a).
 Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, these limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. For example, additional claim elements “method for collecting data” ,  receiving/storing/retrieving request, uploading data resembles the concepts already recognized by court as well-understood, routine, conventional activity in particular fields.  (See 2106.05(d) II: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; (See 2106.05(d) II.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 1, 6 and 11 are not directed to significantly more than a patent ineligible concept. 

Dependent claims 2-5, 7-10 and 12-15 do not add meaningful limitations to the abstract idea because they further describe either the abstract idea and/or insignificant pre/post solution activity tied to the field of use or technological environment. Therefore, these dependent claims either alone or in combination do not make the claim patent eligible.

Therefore, the claim(s) 1-15 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al. (US 2018/0063244 A1, hereafter Maturana)  in view of Wieczorek et al. (US 20160335068 A1, hereafter Wieczorek).
Maturana was cited in the IDS filed on 03/15/2021.

As per claim 1, Maturana teaches the invention substantially as claimed including a method to collect telemetry data of an object in a virtualized infrastructure at a customer's premise based on a manifest for the telemetry data (fig. 1 fig 1 on premise cloud agent 106 industrial facility 104 industrial device 108 [0005] collecting, industrial data, data source device [0054] efficient transfer of data [0042] virtual machines [0097] VLAN, VPN, servers, gateways, routers [0085] industrial devices e.g. telemetry devices [0064] manifest, defining, processing priority, upload frequency for the data, data route/storage), the method comprising:
receiving a request for the telemetry service and storing the request in a first queue (fig. 5 message queuing 512 [0071] buffering later 512 of cloud agent, temporarily store compressed data packet prior to transmission [0077] generic services 904 providing data to the message queuing layer), the request includes collected telemetry data from the virtualized infrastructure ([0071] compressed data packet, queue the compressed data file [0078] encapsulates the on-premise data collected from data collection applications, compressed data packets, convey parameters and data [0005] collecting, industrial data, data source device);
retrieving the request from the first queue ([0076] fig. 5 514 cloud API, managed,  workload services, sends the compressed data file to the cloud platform i.e. API is retrieving the packet/request from the message queue); 
determining if the customer has agreed to share the telemetry data from the virtualized infrastructure ([0057] outbound traffic to the cloud, certificate authority enabled transmission and/or unique identity using MAC address [0073] agent registry, registry cloud, customer, enforce secure access to the customer cloud platform, ensure that the customer’s collected data in the cloud platform is only accessed by authenticated devices and users, new customer, cloud platform, PaaS agreement, customer subscribed to the agent registry 802 so that agent communication with the cloud platform can be regulated by the registry [0074] agent registry, stores a record of cloud agent [0075] agent registry grant/deny a certificate to the agent for establishing the channel based on the information provided in the agent request fig 14 1410-yes); 
retrieving a manifest for the telemetry data from a cloud analytics site remote from the customer's premise (fig 3 cloud platform 308 manifest 306 manifest assembly 334 analytic engine 318 fig 10 system manifest 1004 tag/metrics manifests 1008 on premise data collection [0078] cloud agent, data collection, compressed data packets, convey the parameters/data required by the cloud to identify the appropriate manifest stored in manifest assembly 334, worker role 332 loads the identified tag manifest, metric manifest [0064] worker role 332, leverage the manifest, how data need to be processed [0032] production statistics, data relating to machine health, alarm statuses, load over time), the manifest defining a telemetry level defining an amount of the telemetry data to be collected ([0063] manifest, define and implement, customer-specific capabilities, applications, and preferences for processing collected data in the cloud [0064] manifest, upload frequency of data [0067] defined amount of data being collected); and 
when the customer has agreed to share the telemetry data from the virtualized infrastructure ([0057] outbound traffic to the cloud, certificate authority enabled transmission and/or unique identity using MAC address [0073] [0074] [0075] agent registry grant/deny a certificate to the agent for establishing the channel based on the information provided in the agent request fig 14 1410-yes) and the telemetry level is not off, uploading the collected telemetry data to the cloud analytics site ([0076] fig. 5 514 cloud API, managed,  workload services, sends the compressed data file to the cloud platform fig 5 cloud analytic engine 312).  

	Maturana doesn’t specifically teach receiving a request, storing the request, retrieving the request, manifest defining level defining an amount of data to be collected, and telemetry level is not off.

Wieczorek, however, teaches receiving a request ([0041] transport request, transport the collection is generated), storing the request ([0045] transport request, transferred to actual import queue), retrieving the request ([0049] import of the transport request), manifest defining level defining an amount of data to be collected ([0063] manifest file, transport request, contains general information, support package level, full or delta transport i.e. amount of data to be transported), and telemetry level is not off ([0063] manifest, support level, full or delta transport i.e. telemetry is on [0043] manifest file, contains, metadata of the collection, export manager, when/who/what was exported, full/delta export, export log, contain two level of information, business/technical log).

	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Maturana with the teachings of Wieczorek of generating/storing/importing the transport request to transport the collection, manifest comprising metadata for collection as delta and/full to improve efficiency and allow receiving a request, storing the request, retrieving the request, manifest defining level defining an amount of data to be collected, and telemetry level is not off to the method of Maturana as in the instant invention.


As per claim 2, Maturana teaches anonymizing the telemetry data ([0054] cloud agent, encrypt, sensitive data prior to upload the cloud [0069] fig. 5 encryption).  

As per claim 3, Maturana teaches wherein uploading the collected telemetry data comprises: 
logging a first portion of the collecting telemetry data to a first telemetry log file ([0004] receive industrial data, compress the industrial data, yield a compressed data file [0069] fig. 4 encrypt/compress extracted data, compressed data file 412);
when the first telemetry log file reaches a threshold size or a threshold time has passed ([0049] periodically collects and transmits the compressed data [0052] periodically run data extraction query [0067]): 
logging a second portion of the collected telemetry data to a second telemetry log file ([0049] periodically collects and transmits the serialized and compressed data [0052] [0067]); and 
compressing the first telemetry log file ([0004] compressed data file) and storing the compressed first telemetry log files in a second queue ([0004] queue, store compressed data packet, compressed data file [0071] queue the compressed data file).  

As per claim 4, Maturana teaches wherein uploading the collected telemetry data further comprises, at a random time interval: 
checking the second queue; and 
E103.C1-15-when the second queue has a batch of compressed telemetry log files including the first and telemetry log file ([0004] queue, store compressed data packet, compressed data file [0071] queue the compressed data file), creating an instance of a telemetry drainer to drain the batch of compressed telemetry log files from the second queue ([0054] detection and deletion of redundant data bits). 

Wieczorek teaches remaining claim elements of at a random interval: 
	Checking the second queue ([0044] exported files in the virtual import queue, based on the data files, manifest file available, choose what collection is to be imported [0045] before import, perform checks 354 ): and 
when the second queue has a batch of compressed telemetry log files including the first and telemetry log file ([0044] import queue, data files, version 4, full version 5 of the same collection is later imported), creating an instance of a telemetry drainer to drain the batch of compressed telemetry log files from the second queue ([0060] batch job, running, background, read for each request, virtual queue, information about the collection, data, adding/removing  the transport e.g. data file to the virtual import queue). 



As per claim 5, Maturana teaches determining a filtering rule from the manifest ([0063] manifests define preferences for processing collected data in the cloud [0064] manifest defining priority of data, upload frequency of data, route/storage [0081] metrics manifest, coefficients, threshold and ranges to be used [0054] defining filter criteria); filtering the batch of compressed log files according to the filtering rule ([0064] data placed in the queue, processed according to the manifest [0078] data process service, use information, header, identify appropriate metrics/tag manifest, processing data, worker role, loads the identified manifest [0081] metrics manifest, coefficients, threshold and ranges to be used [0054] filter the data according to any specified filtering criteria); and uploading the batch of compressed collected telemetry data to the cloud analytics site ([0078] worker role, load the manifest, executed on the received data fig. 12 send the data packet to the cloud platform 1212).  

Claim 6 recites a non-transitory, computer-readable storage medium encoded with instructions executable by a processor for elements of claim 1. Therefore, it is rejected for the same rational.
 
Claim 7 recites the computer-readable storage medium for elements of claim 2. Therefore, it is rejected for the same rational.
Claim 8 recites the computer-readable storage medium for elements of claim 3. Therefore, it is rejected for the same rational.
Claim 9 recites the computer-readable storage medium for elements of claim 4. Therefore, it is rejected for the same rational.
Claim 10 recites the computer-readable storage medium for elements of claim 5. Therefore, it is rejected for the same rational.

Claim 11 recites a system, comprising computers configured to implement elements of claim 1. Therefore, it is rejected for the same rational.

 Claim 12 recites the system for elements of claim 2. Therefore, it is rejected for the same rational.
Claim 13 recites the system for elements of claim 3. Therefore, it is rejected for the same rational. 
Claim 14 recites the system for elements of claim 4. Therefore, it is rejected for the same rational.
Claim 15 recites the system for elements of claim 5. Therefore, it is rejected for the same rational.
	
Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sayyarrodsari et al (US 2019/0018394 A1) teaches dynamically reconfigurable data collection agent for fracking pump asset.
Tusch (US 2018/0018508 A1) teaches computer vision systems.
Smith et al. (US 2019/0349426 A1) teaches the internet of things.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 14:00 - 15:00 Hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195